Citation Nr: 1015430	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  06-16 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
previous rating decisions for gouty arthritis of the multiple 
joints. 

2.  Whether there was CUE in previous rating decisions for 
the evaluation of the service-connected spondylolisthesis.   

3.  Whether CUE was made in the suspension of the award of 
Special Monthly Compensation (SMC) based on the loss of use 
of the left eye. 

4.   Entitlement to a total disability evaluation due to 
individual unemployability by reason of service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1972 to 
March 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware. 

The Veteran testified before the undersigned Veteran Law 
Judge in September 2009.  At the Veteran's hearing he made an 
informal claim for service connection for peripheral 
neuropathy of the lower extremities, service connection for 
hypertension, service connection for renal failure secondary 
to hypertension, and the propriety of a decreased disability 
rating for his service-connected ulcers, it was decreased to 
a noncompensable rating.  However, after a careful review of 
the Veteran's claims file there is no evidence that they have 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
them, and they are referred to the AOJ for appropriate 
action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided has been accomplished.  

2.  In a June 1996 rating decision, the RO granted service 
connection for gouty arthritis of the left great toe and 
assigned a noncompensable evaluation, effective April 1, 
1996. 

3.  The January 2002 rating decision granted the Veteran 
service connection and an initial 20 percent disability 
rating for gouty arthritis of the right knee effective 
November 14, 2000.  The January 2002 rating decision also 
granted the Veteran service connection with a noncompensable 
disability rating for gouty arthritis of the left knee 
effective November 14, 2000. 

4.  The March 2003 rating decision granted the Veteran an 
increased rating of 40 percent for gouty arthritis of the 
right knee effective March 3, 2003, and continued the 
noncompensable rating for the Veteran's gouty arthritis of 
the left knee and the left great toe. 

5.  The December 2004 rating decision recharacterized the 
issues to gouty arthritis of the multiple joints and assigned 
a 60 percent disability rating, effective October 17, 2004.  
The December 2004 rating decision also stated that there was 
CUE in previous rating decisions. 

6.  In the June 1996 and January 2002 rating decisions, the 
extant law and regulation were correctly applied to the facts 
as they were know to the RO at that time for the grants of 
service connection and the evaluations for the gouty 
arthritis of the left great toe, the right knee, and the left 
knee. 

7.  In the March 2003 rating decision, the extant law and 
regulation were not correctly applied to the facts as they 
were know to the RO at that time and a 60 percent disability 
rating for gouty arthritis of the multiple joints is 
warranted effective March 3, 2003. 

8.  The April 1996 rating decision granted the Veteran 
service connection for spondylolisthesis with a 10 percent 
disability rating and the July 1998 rating decision continued 
the 10 percent disability rating.  

9.  The January 1999 rating decision decreased the Veteran's 
disability rating for spondylolisthesis to noncompensable, 
effective December 22, 1998; however, the Veteran's combined 
disability rating was still at 40 percent.  

10.  The November 2001 rating decision increased the 
Veteran's disability rating for spondylolisthesis effective 
November 14, 2000.  

11.  In the April 1996, July 1998, January 1999, and November 
2001 rating decisions, the extant law and regulation were 
correctly applied to the facts as they were know to the RO at 
that time for the evaluations of spondylolisthesis. 

 
CONCLUSIONS OF LAW

1.   The claim of CUE in the final June 1996 rating decisions 
that assigned service connection and an evaluation for gouty 
arthritis of left great toes is dismissed without prejudice.  
38 U.S.C.A. § 5109A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.105(a) (2009).  

2.  The claim of CUE in the final January 2002 rating 
decisions that assigned service connection and an evaluation 
for gouty arthritis of right knee and of the left knee is 
dismissed without prejudice.  38 U.S.C.A. § 5109A (West 2002 
& Supp. 2009); 38 C.F.R. § 3.105(a) (2009).  

3.  There was CUE in the March 2003 rating decision and the 
criteria for a 60 percent evaluation for gouty arthritis of 
multiple joints is met effective March 3, 2003.  38 U.S.C.A. 
§ 5109A (West 2002 & Supp. 2009); 38 C.F.R. § 3.105(a) 
(2009).  

4.   The claim of CUE in the final April 1996, July 1998, 
January 1999, and November 2001 rating decisions that 
assigned evaluations for spondylolisthesis is dismissed 
without prejudice.  38 U.S.C.A. § 5109A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.105(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

As to the claim of CUE, the Board notes that the provisions 
of VCAA and of the implementing regulations are not 
applicable.  See Simmons v. Principi, 17 Vet. App. 104, 109 
(2003); Parker v. Principi, 15 Vet. App. 407, 412 (2002); 
Livesay v. Principi, 15 Vet. App. 165 (2001).  

II.  Analysis 

A claim of CUE is a collateral attack on an otherwise final 
rating decision by a VA regional office.  Smith v. Brown, 35 
F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a 
presumption of validity that attaches to a final decision, 
and when such a decision is collaterally attacked the 
presumption becomes even stronger.  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1997).  

Pursuant to 38 U.S.C. § 5109A(a), an RO decision is subject 
to revision on the grounds of CUE.  There is a three-pronged 
test for CUE: (1) either the correct facts, as they were 
known at the time, were not before the adjudicator, or the 
statutory/regulatory provisions extant at that time were not 
correctly applied; (2) the error must be "undebatable" and 
of the sort "which, if it had not been made, would have 
manifestly changed the outcome at the time it was made"; (3) 
a determination that there was CUE must be based on the 
record and law that existed at the time of the adjudication 
in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), 
citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)(en 
banc).  

The CUE is a very specific and rare kind of "error."  It is 
the kind of error in fact or law that, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would manifestly have been different but for the error.  

Generally, the correct facts, as they were known at the time, 
were not before the RO, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  Even 
when the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be ipso facto clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), 
citing Russell, supra.  

Disagreements about how the facts were weighed or evaluated 
and failures of the duty to assist cannot be CUE.  38 C.F.R. 
§ 20.1403(d)(2) and (3) (upheld in Disabled Am. Veterans, 234 
F.3d at 697).  

If the evidence establishes CUE, an undebatable, outcome- 
determinative error, the prior decision must be reversed or 
revised, 38 U.S.C. §§ 5109A(a), 7111(a), and the decision 
constituting the reversal or revision "has the same effect as 
if the decision had been made on the date of the prior 
decision," 38 U.S.C. §§ 5109A(b), 7111(b).  


A.  Gouty Arthritis

The Veteran testified that all of the previous rating 
decisions that dealt with service connection and ratings for 
gouty arthritis of the multiple joints needed to be revised 
based on CUE.   In an October 2008 statement the Veteran 
specifically went through every RO rating decision and noted 
his specific claim of CUE with each rating decision.  

By way of history, the Veteran filed a claim in January 1996 
for service connection for "gout/arthritis of the joints."  
The VA then administered VA examinations in March 1996 and 
May 1996 and it was noted that there was treatment in 1993 
for gout in the ankles, knees, and toes.  He was diagnosed 
with gout in the left toe and no abnormality of the right 
knee.  The RO then issued a rating decision in June 1996 that 
granted service connection for gout of the left great toe 
with a noncompensable evaluation, effective April 1, 1996.  
The June 1996 rating decision found no abnormality of the 
Veteran's knees.  

A January 2002 rating decision granted the Veteran service 
connection for gouty arthritis of the right knee secondary to 
service-connected gouty arthritis of the left great toe with 
a 20 percent disability rating, effective November 14, 2000 
and service connection for gouty arthritis of the left knee 
with a noncompensable rating, effective November 14, 2000. 

A March 2003 RO rating decision continued the noncompensable 
evaluation for the gouty arthritis of the left knee and 
granted an increased rating of 40 percent for the gouty 
arthritis of the right knee, effective March 3, 2003.  

A December 2004 RO rating decision recharacterized the issues 
of gouty arthritis and combined the original separate ratings 
of gouty arthritis of the left toe, right knee, and left knee 
and recharacterized the rating to be gouty arthritis for 
multiple joints with a 60 percent disability rating, 
effective October 17, 2004.  The rating decision was based on 
CUE in previous ratings decisions that granted separate 
ratings and pyramided in violation of 38 C.F.R. § 4.14.  

The Board notes that the February 2006 RO rating decision on 
appeal found no revision was warranted in any of the previous 
rating decisions.  The Board notes that since the December 
2004 RO rating decisions was already deemed to have CUE that 
decision is not before the Board but will be discussed in 
conjunction with the March 2003 rating decision. 


June 1996 rating decision

The Veteran asserts that the June 1996 rating decision should 
be reversed because there was CUE in the original grant of 
service connection for gouty arthritis and then subsequently 
in the assigned rating for the service-connected gouty 
arthritis of the left great toe.  

The Veteran asserts that his original grant of service 
connection should have included his gouty arthritis of the 
knees since his original claim for service connection 
included all of the joints and he was diagnosed in service 
with gouty arthritis of the left toe and bilateral knees.  
After a careful review of the evidence the Board finds that 
there was no CUE in the June 1996 rating decision with the 
grant of the service connection for only gouty arthritis of 
the left great toe.  First, the Veteran's January 1996 claim 
for service connection specifically said "gout/arthritis of 
the joints."  He was then afforded a VA examination in March 
1996 with further x-ray studies administered in May 1996.  It 
was noted that in 1993 he began complaining of arthritis 
involving his knees and ankle and sometimes had problems with 
his toes and elbows; he was then diagnosed with gout.  He was 
put on the medication Probenecid for the next three to four 
years and after an episode of acute gout he was taken off of 
the medication.  He experienced two minor attacks of presumed 
gout in the previous four years.  Examination of the lower 
extremity joints revealed the absence of swelling and 
deformities of the joints.  Flexion of the Veteran's knees 
were up to 120 degrees and extension was up to 0 degrees.  
His May 1996 x-ray studies in May 1996 revealed slight 
narrowing at the medial compartment of the right knees; 
otherwise, the mineralization of bony structures were normal, 
both patellas were unremarkable, and no other gross 
abnormality was noted.  Based on the Veteran's VA examination 
and medical information the June 1996 rating decision granted 
the Veteran service connection for gout of the left great toe 
with a noncompensable rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5002-5017, effective April 1, 1996.   The 
rating decision specifically stated that the Veteran was not 
given a separate grant of service connection for gouty 
arthritis of his knees because there was abnormality found on 
examination.  The June 1996 rating decision specifically 
noted that there was no abnormality. 

The Board finds that the Veteran's original claim of service 
connection was for general gouty arthritis and based on the 
Veteran's claim he was afforded a VA examination.  However, 
on examination he was found to have normal range of motion in 
his knees and the only diagnosis was arthritis of the toes.  
Therefore, the June 1996 rating decision granted the Veteran 
service connection for only the left great toe.  This was 
done because Congress specifically limits entitlement to 
service-connected disease or injury where such cases have 
resulted in a disability and in the absence of a proof of 
present disability there can be no claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  That a condition or 
injury occurred in service alone is not enough; there must be 
a disability resulting from that condition or injury.  
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer 
v. Derwinski, 3 Vet. App. 223 (1993).  Existence of current 
disability must be shown by competent medical evidence.  
Degmetich v. Brown, 104 F.3d 1328 (1997).  "Current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection.  Chelte v. Brown, 10 Vet. App. 268 (1997).   
Therefore, based on the facts that were known at the time 
were correctly applied and the Board finds that there was no 
CUE in not granting service connection for gouty arthritis of 
the bilateral knees.  

The Veteran has additionally asserted that by granting a 
noncompensable rating for the service-connected gouty 
arthritis of the left great toe the June 1996 rating decision 
committed CUE by underrating his service-connected 
disability.  The Veteran asserts that based on the March 1996 
VA examination and the May 1996 x-ray studies he should have 
been granted a 60 percent disability rating under 38 C.F.R. § 
4.71a, Diagnostic Codes 5002-5017, instead of the 
noncompensable rating he was granted by the June 1996 rating 
decision.  

Diagnostic Code 5002 provides that rheumatoid (atrophic) 
arthritis will be rated based on either as an active process 
or on the basis of chronic residuals, and the higher rating 
will be assigned.  Ratings for rheumatoid arthritis as an 
active process will not be combined with the residual ratings 
for limitation of motion or ankylosis.  
Under Diagnostic Code 5002, rheumatoid arthritis as an active 
process is to be rated 20 percent for one or two 
exacerbations a year in a well-established diagnosis; 40 
percent for symptom combinations productive of definite 
impairment of health objectively supported by examination 
findings or incapacitating exacerbations occurring 3 or more 
times a year; 60 percent for symptoms that are less than 
criteria for 100 percent rating, but with weight loss and 
anemia, that are productive of severe impairment of health or 
severely incapacitating exacerbations occurring 4 or more 
times a year or a lesser number over prolonged periods; and a 
100 percent rating for constitutional manifestations 
associated with active joint involvement that is totally 
incapacitating. 	

Under Diagnostic Code 5002, chronic residuals such as 
limitation of motion or favorable or unfavorable ankylosis 
are to be rated under the appropriate diagnostic codes for 
the specific joints involved.  Where the limitation of motion 
of the specific joint or joints involved is noncompensable (0 
percent) under the diagnostic codes, a rating of 10 percent 
is for application for each such major joint or group of 
minor joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Such ratings of chronic residuals under Diagnostic 
Code 5002 are to be combined, not added.  
 
The Veteran was granted a noncompensable rating because he 
had no limitation of motion of his left great toe.  The March 
1996 VA examination of the feet revealed an absence of 
atrophy of the muscles and that the middle interphalangeal 
joints, proximal interphalangeal joints, and distal 
interphalangeal joints were normal.  In addition, he did not 
have any hammertoes or bunions.  It was also stated that he 
had two minor attacks of presumed gout in the previous four 
years.  Therefore, since there was no evidence of one or two 
exacerbations a year in a well-established diagnosis the 
Veteran did not meet the criteria for a 20 percent disability 
rating under Diagnostic Code 5002.  Since the Board finds 
that the Veteran's gouty arthritis of the left great toe did 
not meet the criteria for a 20 percent disability rating the 
Board finds that there is no medical evidence that he met the 
criteria for a 60 percent disability rating as the Veteran 
asserts.  There was no evidence of weight loss and anemia, 
that are productive of severe impairment of health or 
severely incapacitating exacerbations occurring 4 or more 
times a year or a lesser number over prolonged periods.

Therefore, the Board finds that there was no CUE in the June 
1996 rating decision, either on the basis that service 
connection was granted only for gouty arthritis of the left 
great toe and that he was granted a noncompensable rating.  
The Board notes that simply to allege that previous 
adjudications had improperly weighed and evaluated evidence 
can never rise to stringent definition of clear and 
unmistakable error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).  In light of the foregoing, the Board finds that all 
the facts in the June 1996 rating decision were addressed in 
light of the applicable statutory and regulatory provisions 
extant at that time were correctly applied by the RO.  As 
such, there has been identified no error of fact or law that, 
when called to the attention of later reviewers, would compel 
the conclusion that the result would have been manifestly 
different but for the error in this case.  The Board notes 
that the "benefit of the doubt rule" is not applicable in 
CUE cases.  38 C.F.R. § 20.1411 (a) and (b).  


January 2002 rating decision

The Veteran asserts that the January 2002 rating decision 
should be reversed because when the RO granted the Veteran 
service connection for gouty arthritis of the right knee, 
with a 20 percent disability rating, and service connection 
for gouty arthritis of the left knee with a noncompensable 
disability rating he should have been granted a 60 percent 
disability rating under Diagnostic Code 5002. 

The January 2002 rating decision granted the Veteran's 
disability ratings for gouty arthritis of the right knee and 
of the left knee under 38 C.F.R. § 4.71a, Diagnostic Code 
5002-5017.   The January 2002 rating decision based the 
Veteran's disability ratings on a December 2001 VA 
examination.  At the December 2001 VA examination the 
Veteran's right knee had extension range of motion from a 
lack of 15 degrees of full extension to 100 degrees of 
flexion; with pain at the end of the range of motion.  His 
right knee was moderately warm but it was not erythematous 
and it was moderate tenderness medially and laterally on the 
right.  The right knee had a significant joint effusion.  X-
ray studies showed a mild-to-moderate degree of 
osteoarthritis of the right knee especially involving the 
medial compartment.  There was some vascular calcification.   
For the Veteran's left knee his range of motion was from 0 
degrees to 125 degrees.  His left knee had no joint effusion, 
no warmth, and no erythema.  There was also mild tenderness 
over the left patella anteriorily.  The left knee showed a 
mild degree of osteoarthritis of the medial compartment and 
some vascular calcification was also present.  He was 
diagnosed with gouty arthritis of both knees with 
exacerbations and remission and osteoarthritis of both knees 
with the right greater than left.  It was noted that the 
condition would cause moderate impairment of function 
especially during times of exacerbation. 


The Veteran asserts that there is CUE in the January 2002 
rating decision because he should have been granted a 60 
percent disability rating.  However, in order to be granted a 
60 percent disability rating there must be evidence of weight 
loss and anemia, that are productive of severe impairment of 
health or severely incapacitating exacerbations occurring 4 
or more times a year or a lesser number over prolonged 
periods and in this situation there was no evidence of that.  
In this instance, the VA examination only noted that he had 
exacerbations and remission and osteoarthritis of both knees 
with the right greater than left and there was no mention of 
the severity or duration of the exacerbations. 

In light of the foregoing, the Board finds that all the facts 
in the January 2002 rating decision were addressed in light 
of the applicable statutory and regulatory provisions extant 
at that time were correctly applied by the RO.  As such, 
there has been identified no error of fact or law that, when 
called to the attention of later reviewers, would compel the 
conclusion that the result would have been manifestly 
different but for the error in this case.  


March 2003 rating decision 

The March 2003 RO rating increased the Veteran's disability 
rating for the gouty arthritis of the right knee to a 40 
percent disability rating effective March 3, 2003, and 
continued his noncompensable ratings for his gouty arthritis 
of the left knee and his left great toe.  The Veteran's gouty 
arthritis of the right knee was increased to 40 percent and 
his noncompensable ratings were continued because the March 
2003 VA examination stated that the Veteran had six gout 
flare-ups since October 2002.   In the first two or three 
days of the flare-up he had severe pain and restriction of 
motion and had to use the crutches.  He was usually able to 
avoid flare ups in his left great toe by taking colchicine 
early.  On examination the Veteran's range of motion on his 
right knee was from 5 degrees to 120 degrees and his range of 
motion for his left knee was from 5 degrees to 105 degrees 
with some discomfort at the end range of flexion.  His left 
knee had mild erythema, swelling, and warmth over the tibial 
tubercle.  There was no warmth about the right knee and there 
was no crepitus with motion in either knee.  There was trace 
joint effusion in each knee.  There was tenderness over the 
inflamed area of the left knee but not elsewhere.  There was 
no tenderness about the right knee on examination.  The left 
big toes had a 30 degree valgus alignment at the MTP joint.  
There was moderate diffuse swelling and some localized lumps 
which might represent gouty tophi.  There was mild erythema 
about the toe and minimal tenderness.  His range of motion 
was from 0 degrees to 45 degrees of dorsiflexion with respect 
to the acis of the first metatarsal.  There was no plantar 
flexion. 

The Board notes that the December 2004 rating decision found 
CUE in previous rating decisions and recharacterized the 
issues on appeal to service connection for gouty arthritis of 
the multiple joints.  The basis for finding CUE was that 
previous ratings decisions granted separate ratings and 
pyramided in violation of 38 C.F.R. § 4.14.   However, the 
December 2004 rating decision did not specify which rating 
decisions had CUE.  Therefore, the Board finds that there was 
CUE in the March 2003 rating decision since in granting the 
40 percent disability rating it took into consideration all 
of the Veteran's service-connected gouty arthritis since the 
VA examination just stated that he had six gout flare-ups and 
it did not specify which joint the flare-ups affected.  
Therefore, the Board finds that in compliance with the 
December 2004 rating decision the Veteran is assigned a 60 
percent disability rating effective March 3, 2003. 

B.  Spondylolisthesis
  
The Veteran filed a claim in January 1996 for service 
connection for spondylolisthesis.  The April 1996 RO rating 
decision granted the Veteran service connection for 
spondylolisthesis, effective April 1, 1996, under Diagnostic 
Code 5299-5292.  The July 1998 RO rating decision continued 
the 10 percent disability rating.  The January 1999 rating 
decision reduced the Veteran's disability rating to 
noncompensable, effective December 22, 1998, since there was 
evidence that the Veteran's spondylolisthesis improved. Even 
though the Veteran's spondylolisthesis was reduced to a 
noncompensable rating his overall combined disability rating 
was continued at 40 percent.  The November 2001 rating 
decision increased the Veteran's disability rating for 
spondylolisthesis to 10 percent effective November 14, 2000.   
The Board notes that the February 2006 RO rating decision on 
appeal found no revision was warranted in any of the previous 
rating decisions.  

April 1996 rating decision

The April 1996 rating decision granted the Veteran service 
connection for spondylolisthesis with an initial disability 
rating of 10 percent, effective April 1, 1996.  The Veteran 
was granted a 10 percent disability rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  The Board notes that the 
criteria for evaluating spine disorders have been 
substantially revised.  However, the first criteria was 
established through September 22, 2002 and since the issue on 
hand is CUE on rating decisions that established disability 
ratings under the old criteria only the old criteria is 
applicable.  VA General Counsel found that the amended 
version shall apply only to periods from and after the 
effective date of the amendment.  See VAOPGCPREC 7-2003 (Nov. 
19, 2003).  The prior version shall apply to periods 
preceding the amendment but may also apply after the 
effective date of the amendment.  VAOGCPREC 3-2000 (Apr. 10, 
2000) (see also 38 U.S.C.A. § 5110(g) (a liberalizing law 
shall not be earlier than the effective date thereof)).  See 
38 C.F.R. § 3.114 and Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).  Therefore, only the first criteria is applicable 
in this case. 

Diagnostic Code 5292 provided ratings based on limitation of 
motion of the lumbar spine.  Slight limitation of motion of 
the lumbar spine was to be rated 10 percent disabling; 
moderate limitation of motion of the lumbar spine was to be 
rated 20 percent disabling; and severe limitation of motion 
of the lumbar spine was to be rated 40 percent disabling.  

The Veteran asserts that there was CUE in the April 1996 
rating decision because based on the March 1996 VA 
examination he clearly met the criteria for a 40 percent 
disability rating under 38 C.F.R. § 4.71a Diagnostic Codes 
5285 and 5295.  Under 38 C.F.R. § 4.71a Diagnostic Code 5285 
provided ratings for residuals of fracture of vertebra.  
Diagnostic Code 5285 provided that, in cases where residuals 
of vertebral fracture did not involve the spinal cord or 
require a neck brace, such residual disability was to be 
rated in accordance with definite limited motion or muscle 
spasm, adding 10 percent for demonstrable deformity of 
vertebral body.  When the residuals of vertebral fracture 
were without cord involvement, but with abnormal mobility 
requiring neck brace (jury mast), the disability rating was 
60 percent.  When the residuals of vertebral fracture 
included cord involvement, being bedridden, or required long 
leg braces, the disability rating was 100 percent.  When a 
100 percent rating was assigned, the VA adjudicator was to 
consider special monthly compensation. With lesser 
involvements (than cord involvement, being bedridden, or 
requiring long leg braces) residuals of vertebral fracture 
were to be rated for limited motion or nerve paralysis.  A 
Note to Diagnostic Code 5285 provided that, both under 
ankylosis and limited motion, ratings should not be assigned 
for more than one segment by reason of involvement of only 
the first or last vertebrae of an adjacent segment.  

Diagnostic Code 5295 provided ratings for lumbosacral strain.  
Lumbosacral strain with slight subjective symptoms only was 
rated noncompensably (0 percent) disabling.  Lumbosacral 
strain with characteristic pain on motion was rated as 10 
percent disabling.  Lumbosacral strain with muscle spasm on 
extreme forward bending, unilateral loss of lateral spine 
motion in the standing position, was rated 20 percent 
disabling.  Severe lumbosacral strain with listing of whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion, was 
rated 40 percent disabling.  

At the Veteran's March 1996 VA examination it was noted that 
he was diagnosed in 1988 and 1992.  X-ray studies revealed 
mild spondylolisthesis at L5-S1 with the rest of the 
vertebral bodies and joint spaces appearing normal.  There 
was also calcification of the abdominal aorta.  The Veteran 
asserts that the CUE in the April 1996 rating decision is 
based on the fact that the evidence clearly showed the 
Veteran met the criteria for a 40 percent disability rating 
under Diagnostic Code 5295.  The Board finds that there is no 
evidence the Veteran met the criteria for a 40 percent 
disability rating because even if there was evidence of 
narrowing or irregularity of the joint space, which there was 
not, there also needs to be evidence of abnormal mobility on 
forced motion.  

In light of the foregoing, the Board finds that all the facts 
in the April 1996 rating decision were addressed in light of 
the applicable statutory and regulatory provisions extant at 
that time were correctly applied by the RO.  As such, there 
has been identified no error of fact or law that, when called 
to the attention of later reviewers, would compel the 
conclusion that the result would have been manifestly 
different but for the error in this case.  

July 1998 rating decision

The July 1998 rating decision continued the 10 percent 
disability rating for spondylolisthesis.  The Veteran asserts 
that there was CUE in the July 1998 rating decision because 
the RO didn't assign a disability rating for peripheral 
neuropathy. 

The Board finds that there is no CUE in the July 1998 rating 
decision because the Veteran did not have a diagnosis of 
peripheral neuropathy related to his back disability.  As 
part of the May 1998 VA examination the Veteran underwent an 
EMG and the Veteran was diagnosed with mild peripheral 
neuropathy involving the right peroneal and right sural 
nerves; however, there was no evidence of acute motor root 
compression on EMG.  It was determined that the symptoms in 
his lower extremities would not be coming from his back.  
Therefore, the Veteran could not be granted a disability 
rating for his peripheral neuropathy because it was not found 
to be part of his spondylolisthesis.  

In light of the foregoing, the Board finds that all the facts 
in the July 1998 rating decision were addressed in light of 
the applicable statutory and regulatory provisions extant at 
that time were correctly applied by the RO.  As such, there 
has been identified no error of fact or law that, when called 
to the attention of later reviewers, would compel the 
conclusion that the result would have been manifestly 
different but for the error in this case.  




January 1999 rating decision

The January 1999 rating decision decreased the Veteran's 
disability rating from 10 percent to a noncompensable rating 
because there was evidence that the Veteran's 
spondylolisthesis improved.  The Veteran asserts that he was 
illegally reduced since he was not given notice and 
therefore, there is CUE in the January 1999 rating decision.

The Board notes that Congress has provided that a veteran's 
disability will not be reduced unless an improvement in the 
disability is shown to have occurred.  38 U.S.C.A. § 1155.  
Generally, when reduction in the evaluation of a service-
connected disability or employability status is contemplated 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments, a rating proposing 
the reduction or discontinuance will be prepared setting 
forth all material facts and reasons.  The beneficiary must 
be notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefor.  
The beneficiary must be given 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at the present level.  38 C.F.R. § 3.105(e).   

However, the Board finds that there is no CUE in the January 
1999 rating decision though the Veteran was not given notice 
about his reduction.  This is because notice is only required 
when a lower evaluation would result in a reduction or 
discontinuance of compensation payments and in this situation 
the Veteran's combing disability rating of 40 percent was not 
disturbed and therefore, there was no reduction in his 
compensation payments.  

In light of the foregoing, the Board finds that all the facts 
in the January 1999 rating decision were addressed in light 
of the applicable statutory and regulatory provisions extant 
at that time were correctly applied by the RO.  As such, 
there has been identified no error of fact or law that, when 
called to the attention of later reviewers, would compel the 
conclusion that the result would have been manifestly 
different but for the error in this case.  

November 2001 rating decision

The November 2001 rating decision increased the Veteran's 
disability rating to 10 percent effective November 14, 2000 
under Diagnostic Code 5295.  This was because the December 
2000 VA examination showed  characteristic pain on motion; 
the Veteran was not granted a higher rating of 20 percent 
because there was no evidence of muscle spasm on extreme 
forward bending or unilateral loss of lateral spine motion in 
the standing position.  The Veteran asserts that there is CUE 
in the November 2001 rating decision because he was not 
assigned a separate rating for peripheral neuropathy.  As 
noted above, the May 1998 VA examination found that the 
Veteran's peripheral neuropathy was not related to his 
spondylolisthesis.  The December 2000 VA examination noted 
that the Veteran reported neuropathy; however, motor and 
sensory functions were grossly intact in both lower 
extremities.  Therefore, the Board finds that there was no 
medical evidence of peripheral neuropathy related to 
spondylolisthesis.  

In light of the foregoing, the Board finds that all the facts 
in the November 2001 rating decision were addressed in light 
of the applicable statutory and regulatory provisions extant 
at that time were correctly applied by the RO.  As such, 
there has been identified no error of fact or law that, when 
called to the attention of later reviewers, would compel the 
conclusion that the result would have been manifestly 
different but for the error in this case.  










	(CONTINUED ON NEXT PAGE)

ORDER

CUE not having been demonstrated, the appeal to reverse or 
amend the RO's June 1996 rating decision is dismissed.  

CUE not having been demonstrated, the appeal to reverse or 
amend the RO's January 2002 rating decision is dismissed.  

CUE has been demonstrated in the March 2003 rating decision 
and a 60 percent disability rating for gouty arthritis of the 
multiple joints effective March 3, 2003 is granted. 

CUE not having been demonstrated, the appeal to reverse or 
amend the RO's April 1996 rating decision is dismissed.  
 

CUE not having been demonstrated, the appeal to reverse or 
amend the RO's July 1998 rating decision is dismissed.  

CUE not having been demonstrated, the appeal to reverse or 
amend the RO's January 1999 rating decision is dismissed.  

CUE not having been demonstrated, the appeal to reverse or 
amend the RO's November 2001 rating decision is dismissed.  


REMAND

The Board finds that further development is warranted on the 
issues of SMC and TDIU. 

The Veteran testified that his award of SMC based on the loss 
of use of the left eye was suspended and that there was CUE 
in granting the suspension.  A careful review of the 
Veteran's claims file revealed that in a November 2001 RO 
rating decision the Veteran was granted SMC based on the loss 
of use of the left eye, effective April 1, 1996.  The March 
2003 RO rating decision incorrectly listed the effective date 
for SMC as October 1, 2002.  The February 2006 RO rating 
decision found the typographical error and stated that the 
error would be fixed and that the Veteran's SMC benefits were 
continuously paid and were never suspended.  The Board notes 
that the February 2006 rating decision still listed the 
effective date for SMC as October 1, 2002.  Therefore, the 
Board finds that the RO should make sure the correct 
effective date of April 1, 1996, is listed.  Additionally, 
the RO should go through and verify that the Veteran was 
continuously paid for SMC based on the loss of use of his 
left eye since April 1, 1996; and if not then the RO should 
take steps to correct the error.  The RO should document all 
steps taken. 

The Board notes that a TDIU may be assigned where the 
schedular rating is less than total when it is found that the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of a single service-connected 
disability ratable at 60 percent or more or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

The Veteran is currently in receipt of a combined 80 percent 
disability rating since October 17, 2004.  His service-
connected disabilities are gouty arthritis of the multiple 
joints (60 percent disabling since October 17, 2004); 
cataract of the left eye (30 percent disabling effective 
October 1, 2002); spondylolisthesis (10 percent disabling 
effective October 1, 2002); stomach ulcer (noncompensable 
disability rating effective October 1, 2002);  and SMC based 
on the loss of use of the left eye under 38 U.S.C.A. § 1114 
(k) and 38 C.F.R. § 3.350(a) (effective October 1, 2002).    
Therefore, the Board finds that under 38 C.F.R. § 4.16(a) the 
Veteran meets the threshold rating criteria for TDIU.

Since the Veteran meets the threshold rating criteria under 
38 C.F.R. § 4.16(a) a determination needs to be made as to 
whether the Veteran is unable to secure or follow a 
substantially gainful occupation because of his service-
connected disabilities.  However, the Veteran has never 
stated if he is actually unemployed. Therefore, the Board 
finds that the RO should send the Veteran a letter asking 
about his previous and current employment status.  Then, the 
Veteran should be scheduled for a VA examination to ascertain 
whether or not his service-connected disabilities are 
productive of such industrial incapacity as to preclude the 
Veteran from performing all forms of substantially gainful 
employment consistent with his educational and work 
background.  

The Veteran is hereby advised that failure to report to 
scheduled examinations may result in denial of a claim.  See 
38 C.F.R. § 3.655.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the Veteran 
and death of an immediate family member.  

Prior to any VA examination, attempts should be made to 
obtain any outstanding records of pertinent medical 
treatment.  

Accordingly, the remaining matters are REMANDED for the 
following action:

1.  The RO should take appropriate steps 
to contact the Veteran by letter and 
request that he provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  Based 
on the Veteran's response, the RO should 
assist him in obtaining any additional 
evidence identified, following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  

If any records sought are not obtained, 
the RO should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe the further 
action to be taken.  

2.  The RO should make sure the correct 
effective date of April 1, 1996, is 
listed for the award of SMC based on the 
loss of use of his left eye.  
Additionally, the RO should go through 
and verify that the Veteran was 
continuously paid for SMC based on the 
loss of use of his left eye since April 
1, 1996; and if not then the RO should 
take steps to correct the error.  The RO 
should document all steps taken.

3.  The RO should send the Veteran a 
letter asking for information about his 
past and current employment status. 

4.  Then, the Veteran should be afforded 
a VA examination to determine the extent 
of his service-connected disabilities and 
to arrive at an opining as to whether 
they preclude him from performing all 
forms of substantially gainful 
employment.  The entire claims file must 
be made available to the examiner, and 
the examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

Based on his/her review of the case, the 
examiner should opine as to whether the 
Veteran's service-connected disabilities 
(gouty arthritis of the multiple joints, 
cataract of the left eye, 
spondylolisthesis, stomach ulcer, and SMC 
based on the loss of use of the left eye) 
are productive of an overall level of 
industrial incapacity that is so severe 
as to prevent the Veteran from performing 
all forms of substantially gainful 
employment consistent with his 
educational and occupational experience.  
The Board notes that neither the 
Veteran's age nor his non-service-
connected disabilities should be 
considered.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

5.  The RO should review the claims file 
to ensure that all the foregoing 
requested development is completed, and 
arrange for any additional development 
indicated.  The RO should then 
readjudicate the remaining claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an 
appropriate SSOC (Supplemental Statement 
of the Case) and provide the Veteran and 
his representative the requisite time 
period to respond.  The case should then 
be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
N. Rippel
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


